Opinion issued April 28, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00857-CV
____________

DEBORAH HILL, INDIVIDUALLY AND AS NATURAL PARENT AND
NEXT FRIEND OF JERONE HARPER, JR., OLGA MEDRANO HARPER,
INDIVIDUALLY AND AS NEXT FRIEND OF MARIE ANTONIE
HAPRER, DEBORAH GENEVA HARPER, JERONE CHRIS HARPER
AND SULEAMAN SHAWN HARPER, JR., Minors, Appellants

V.

FILING SERVICE CENTER, Appellee




On Appeal from the Probate Court No. 1
Harris County, Texas
Trial Court Cause No. 330170402




MEMORANDUM OPINION
          Appellants and appellee have filed a joint motion to dismiss the appeal.  No
opinion has issued.  Accordingly, the motion is granted, and the appeal is dismissed. 
Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Alcala.